Citation Nr: 1647338	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO. 12-35 244	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of pneumonia, to include a lung condition and sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and has considered any additional relevant documents.


FINDINGS OF FACT

1. The Veteran has a current pulmonary disorder, to include sleep apnea and symptoms of lung volumes with mild restriction.

2. The Veteran experienced an in-service episode of pneumonia in December 1968.

3. The Veteran's current pulmonary disorder, to include sleep apnea and symptoms of lung volumes with mild restriction, was not incurred in-service and it is not otherwise related to active service, to include a December 1968 episode of pneumonia.


CONCLUSION OF LAW

The criteria for service connection for residuals of pneumonia, to include a lung condition and sleep apnea, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by an October 2011 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The October 2011 VA examination report provided clear explanations in support of the VA examiner's opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). This VA examination is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

The Veteran contends that service connection is warranted for residuals of pneumonia, to include a lung condition and sleep apnea, because these conditions are related to an in-service episode of pneumonia in December 1968. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran has a disability with a qualifying diagnosis of a current pulmonary disorder. A January 2001 letter from a private medical facility indicated that the Veteran underwent a nasal Continuous Positive Airway Pressure (CPAP) titration trial that supports the Veteran's current diagnosis, noting that the Veteran's December 2000 initial sleep study showed evidence of obstructive sleep apnea. The October 2011 VA examination indicated that in June 2011, the Veteran had symptoms of lung volumes with mild restriction. Furthermore, a February 2012 private medical record reflects the Veteran's current sleep apnea diagnosis. Therefore, the evidence shows that the Veteran has a current pulmonary disorder, to include sleep apnea and symptoms of lung volumes with mild restriction. Accordingly, the first element of service connection is met.

The Veteran had an in-service event of a December 1968 episode of pneumonia. According to service treatment records, in November 1968 the Veteran complained about a frontal headache, fever, and cough and was subsequently diagnosed with pneumonia in December 1968. Therefore, the second element of service connection has been met. 

The Veteran has met the first two elements of service connection, that fact notwithstanding, however, the Board finds that service connection for residuals of pneumonia, to include a lung condition and sleep apnea, is not warranted because there is no link, or nexus, between the current disability and the in-service event. Following the October 2011 VA examination, including a review of the service and post-service treatment records, the VA examiner opined that the Veteran's mild lung restriction noted upon testing is not caused by or related to active duty service or to the pneumonia he had in service. The VA examiner also opined that the Veteran's obstructive sleep apnea is not caused by or related to active duty service. 

The VA examiner indicated that there is no chronicity of pneumonia treatment past service dates and no other pneumonia episodes. The VA examiner's opinions are supported by the record. There were no other instances of any of the current pulmonary disorder signs or symptoms while in-service. Service treatment records indicated that following the Veteran's December 1968 diagnosis of pneumonia, he was treated with Penicillin and declared clinically clear to be discharged from medical care. A January 1970 service treatment record in reflected the Veteran's complaints of headache, nasal and chest congestion and indicated an impression of virial gastritis. A June 1970 service treatment record showed the Veteran's complaint of a cold with symptoms of a running nose, sore throat, and headaches and this record reflected that the lungs were clear upon examination. The Veteran's April 1971 service separation examination report showed the Veteran to be in "good health" and the Veteran's lungs and chest to be normal. Following service, a May 2010 VA radiology report indicated that the Veteran's lungs and pleura were clear. A September 2015 VA discharge summary indicated that the Veteran's lungs were well-expanded and clear and that there were no large pleural effusions. These records support the October 2011 VA examiner's findings that there is no chronicity of pneumonia treatment past service dates and no other pneumonia episodes.

In August 2011 and October 2013 statements, the Veteran asserted that his lung condition and sleep apnea was secondary to or a continuation of his December 1968 episode of pneumonia. The Veteran has attempted to establish a nexus through his own lay assertions that his sleep apnea is related to his December 1968 in-service episode of pneumonia, however, the Veteran is not competent to offer opinions as to the etiology of his current pulmonary disorder. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). A pulmonary disorder, to include sleep apnea and symptoms of lung volumes with mild restriction, requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. 

Of more probative value is the October 2011 VA examiner's opinion, which indicated that the results of the pulmonary function tests were likely consistent with the Veteran's body habitus, specifically, morbid obesity. The VA examiner further noted that the Veteran's sleep apnea diagnosis occurred after his active service duty dates. The October 2011 VA examination report provides competent and probative evidence that weighs against the Veteran's claim because the VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided a medical opinion supported by well-reasoned rationale. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his pulmonary disorder, the Board finds that his current pulmonary disorder, to include sleep apnea and symptoms of lung volumes with mild restriction, was not incurred in-service and it is not otherwise related to active service, to include a December 1968 episode of pneumonia. See 38 U.S.C.A. § 5107(a) ("A claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "whether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009).

The preponderance of the evidence is against the claim of service connection, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for residuals of pneumonia, to include a lung condition and sleep apnea, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


